Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-28-2003

Rosado v. Ford Mtr Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3356




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Rosado v. Ford Mtr Co" (2003). 2003 Decisions. Paper 340.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/340


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                 Nos. 02-3356 & 02-3357


                                  WILLIAM ROSADO,
                     Appellee in No. 02-3356; Appellant in No. 02-3357
                                           v.
                             FORD MOTOR COMPANY,
                     Appellant in No. 02-3356; Appellee in No. 02-3357
                                     ____________

                                         ORDER


              In order to correct a clerical error in the precedential opinion issued in the
above-entitled matter on July 23, 2003, it is hereby O R D E R E D that the opinion is
amended to reflect the following listing of counsel in the case:

                     Daniel G. Flannery, Esquire
                     Rosenn, Jenkins & Greenwald, L.L.P.
                     15 South Franklin Street
                     Wilkes-Barre, Pennsylvania 18711

                     Carla W. McMillian, Esquire (ARGUED)
                     John H. Fleming, Esq.
                     Sutherland, Asbill & Brennan, LLP
                     999 Peachtree Street, N.E.
                     Suite 2300
                     Atlanta, GA 30309-3996

                             Attorneys for Ford Motor Company

                     Paul A. Barrett, Esquire (ARGUED)
                     O’Malley, Harris, Durkin & Perry, P.C.
                     345 Wyoming Avenue
                     Scranton, Pennsylvania 18503

                             Attorneys for William Rosado.
                             For the Court,


                             /s/ Marcia M. Waldron
                                      Clerk




Dated: July 28, 2003




                       -2-